Citation Nr: 1219683	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1987 and from November 1990 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in relevant part, denied service connection for PTSD.  

In an April 2011 decision, the Board denied entitlement to service connection for PTSD.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated and remanded the Board's April 2011 denial of service connection for PTSD for additional development in accordance with instructions contained in a January 2012 Joint Motion for Remand.

Although the claim was originally characterized as entitlement to service connection for PTSD, in light of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been restyled.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 Joint Motion, the parties agreed that the Board did not address the Veteran's alleged combat status.  The Board observes, however, that despite being asked to provide information concerning any in-service stressor that might support a diagnosis of posttraumatic stress disorder, at the time of the April 2011 Board decision the Veteran had not submitted such a statement.  

Significantly, in April 2012, the appellant for the first time filed an affidavit addressing his service in Saudi Arabia during Operation Desert Storm.  Hence, that statement must be used in an attempt to verify his claim of in-service combat service during Operation Desert Storm.  The Board orders further development notwithstanding the affidavit because even under the revised version of 38 C.F.R. § 3.304(f), any claimed stressor must be consistent with the time, place and circumstances of the appellant's service. 

The parties also agreed that the Board did not provide adequate reasons or bases for its determination that a medical opinion was not warranted in this case despite acknowledgement of a post-service diagnosis of PTSD apparently based on the appellant's account of service in Operation Desert Storm.  In light of the joint motion the Board will order that the appellant be afforded an opportunity to be examined.

In this latter regard, the Board notes that the available record shows that in October 2005, the Veteran reported that he thought that "Desert Storm (had) caught up with him" in reference to his alcohol consumption and the termination of his employment following discharge.  October 2005 VA treatment records also show reports of pre-service gang involvement, marijuana use at age 15, cocaine use and regular alcohol consumption by age 17, crack use at age 30, and an extensive immediate family history of addiction.  During service the Veteran reportedly experimented with drugs and drank when he could get away with it.  Following discharge, the Veteran reported arrests for driving while intoxicated in 1992, 1999, and 2001.  October 2005 VA treatment records show diagnoses of alcohol dependence and depression.  While being treated by VA in November 2005, the appellant is recorded as saying that he was discharged from his tour of duty during Operation Desert Storm because he was found to be using cocaine.  

On review, a Veteran Identification Inquiry performed by the RO in January 2006 shows verified in-theater service during the Gulf War from January 14, 1991 to May 7, 1991.  Unfortunately, prior efforts to secure the appellant's service medical and personnel records from this tour of duty have been unsuccessful.  The Board notes, however, that the appellant reports service in National Guard and Reserve units.  Hence, efforts to secure all pertinent records should continue to include contacting the appellant's prior reserve and National Guard units.  These efforts must include completing the procedures outlined in the May 2006 correspondence from the National Personnel Records Center.  

The Board also observes that VA treatment records associated with the claims folder indicate that the Veteran has received private and VA mental health and/or substance abuse treatment from: the Balt Recovery Rehabilitation Program in 1992; the Alexandria, Virginia Vet Center dating since September 2005; and the Washington, DC VA Medical Center dating since 2005.  It does not appear that such records have been requested or associated with the claims folder.  In addition, VA treatment records from the Martinsburg, West Virginia VA Medical Center were last printed in September 2006.  Additional relevant medical records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).  

Finally, in April 2012, the Veteran, through his attorney, submitted additional evidence relevant to the claim on appeal.  The attorney did not waive initial consideration by the agency of original jurisdiction of this additional evidence.  Thus, the RO must consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his attorney a letter requesting that the Veteran provide his unit of assignment during military service during Operation Desert Storm dating from January 14, 1991 to May 7, 1991.  Additionally, the letter should request that the Veteran and his attorney submit sufficient information and authorization, including the specific dates of treatment, to enable VA to obtain any treatment records from the Balt Recovery Rehabilitation Program as alluded to an October 2005 VA treatment note.  

The Veteran should be requested to submit any service treatment and personnel records in his possession that pertain to his second period of active service dating from November 1990 to June 1991.

2.  The RO must attempt to locate all of the Veteran's service treatment and personnel records dating since 1988, as well as any records from his unit of assignment and geographic locations of service dating from January 14, 1991 to May 7, 1991.  The recommended procedures outlined in the May 2006 response from the National Personnel Records Center for obtaining the Veteran's service records must be completed.  These efforts must include contacting any and all reserve and or National Guard units with which the appellant served after May 1991.  If additional development is needed, that development must be undertaken.  

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

3.  The RO should request relevant VA inpatient and outpatient medical and mental health treatment records from: the Martinsburg, West Virginia VA Medical Center dating since September 2006; the Alexandria Vet Center dating since September 2005; and the Washington DC VA Medical Center dating since January 2005.  All records obtained or any responses received should be associated with the claims file.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  The RO will contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request that they attempt to verify the claimed stressors presented in the appellant's April 2012 affidavit.  All pertinent follow-up must be undertaken.

5.  Thereafter, the RO must schedule the Veteran for a VA mental disorders examination to determine the nature, onset, and etiology of any diagnosed acquired psychiatric disorder.  All indicated tests must be accomplished.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  For each diagnosed psychiatric disorder the examiner must address whether it is at least as likely as not that the disorder is related to service.  The examiner must provide a complete written rationale for any opinion offered.  In so doing the examiner must: 

* Explain the basis for each diagnosis offered, and how that diagnosis is justified under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

* If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and any verified in-service stressor.  (In April 2012 the appellant provided a stressor statement, but as of the date of this remand, no stressor has been independently verified, or shown to be consistent with the time, place and circumstances of his service.  That finding may change depending on the results from development outlined above.)  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.  

* The examiner must consider the lay statements of the Veteran and his wife.

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of any acquired psychiatric disorder diagnosed on examination is unknowable.  

6.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner has documented their review of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

7.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  All evidence submitted since that time and all applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

